DETAILED ACTION
Claim Status
This is first office action on the merits in response to the application filed on July 10, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and have been examined.

Claim Objections
Claims 7-8 are objected to because of the following informalities: 
In claim 7, line 12, “addition or modification of” should read --adding or modifying--.
In claim 8, lines 1-2, “the addition or the modification of” should read --the adding or modifying--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B).  Examples of abstract ideas include mathematical concepts, mental processes, 
Under the Step 1, Claims 1-8 are drawn to a method which is within the four statutory categories (i.e., a process). Claim 9 is drawn to a device which is within the four statutory categories (i.e. a machine). Claim 10 is drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-10 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1 and 9-10:
Claims 1 and 9-10 are drawn to an abstract idea without significantly more. The claims recite obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal at a time of execution of a payment transaction, obtaining at least one piece of data representative of at least one communications terminal identifier from at least one communication terminal located in proximity to said payment terminal, computing score of 
Under the Step 2A Prong One, the limitations of obtaining an identifier of a current bankcard used to make a purchase of an article or a service at a time of execution of a payment transaction, obtaining at least one piece of data representative of at least one communications terminal identifier, computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier, and storing the score of correspondence for future use in a payment transaction, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and the limitations of computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier, as stated, are processes that, under its broadest reasonable interpretation, cover Mathematical Concepts 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – payment terminal, communication terminal, non-transitory computer-readable medium, and processor. The payment terminal, communication terminal, non-transitory computer-readable medium, and processor are 

With respect to claims 2-8:
Dependent claims 2-8 include additional limitations, for example, sending an inquiry request addressed to a plurality of communications devices by using a wireless communications interface, receiving at least one response corresponding to the inquiry request from at least one communications device, a signal power value of the response, anonymizing said communications terminal identifier, delivering said piece of data representative of the communications terminal identifier, updating a state of correspondence in which occurrences of data representative of communications terminal identifiers are 

Therefore, whether taken individually or as an ordered combination, claims 2-8 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matalon (WO 2005073934 A1; already of record in IDS; hereinafter Matalon) in view of Groarke et al. (US 2016/0071105 A1; hereinafter Groarke).
With respect to claims 1 and 9-10:
	Matalon teaches A method for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, the method being implemented by an electronic device and comprising: (See at least Matalon: Abstract)
An electronic device for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, wherein the electronic device comprises: (See at least Matalon: Abstract)
at least one processor; and (By disclosing, CPU 46 and CPU 43. See at least Matalon: page 13, 1st and 4th paragraph(s); Figs. 4A-4B)
at least one non-transitory computer-readable medium comprising instructions stored thereon which when executed by the at least one processor configure the electronic device to: (By disclosing, Memory 48 and Memory 41. See at least Matalon: 1st and 3rd paragraph(s); Figs. 4A-4B)
A non-transitory computer readable medium comprising a computer program product stored thereon which comprises program code instructions for executing a method for determining an association between a bankcard identifier and at least one mobile communications terminal identifier, when the instructions are executed by a processor of an electronic device, wherein the instructions configure the electronic device to: (As stated above, see at least Matalon: Abstract; page 13, 1st, 3rd, and 4th paragraph(s); Figs. 4A-4B)
obtaining an identifier of a current bankcard used to make a purchase of an article or a service by using a payment terminal, said obtaining being implemented at a time of execution of a payment transaction for the purchase made by using said current bankcard; (By disclosing, the card 13 is swiped through the card-reader 10 at the POS 18, whereby the POS 18 obtains the Card Information (CI) from the magnetic stripe of the card 13 for authenticating the cardholder's credit. See at least Matalon: page 8, 1st and 3rd paragraph(s); Figs. 2-3)
obtaining at least one piece of data representative of at least one communications terminal identifier, the at least one piece of data representative of at least one communications terminal identifier being obtained from at least one communication terminal located in proximity to said payment terminal; (By disclosing, the PTS 21 is transmitted by the PUD the PU 20 of the cardholder is activated and transmits its PU-signal 22 which carries PU Identity information (PU-ID) related to the individual carrying it. In addition, it is important that the PU be always kept in the possession of the individual to whom it is coupled, (located in proximity to said payment terminal) and it should not be held separately from that individual or given to another. See at least Matalon: page 9, 1st paragraph(s); page 7, 3rd paragraph(s); Figs. 2-3)
computing score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier; and ...(By disclosing, the authentication of the cardholder is carried out by determining if the information transmitted by the PU matches (computing score of correspondence) the information read from the card by a card-reader at the POS. See at least Matalon: page 7, 3rd paragraph(s); Figs. 2-3)
However, Matalon does not teach ...storing the score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier in at least one non-transitory computer-readable medium for future use in a payment transaction between the payment terminal and a communication terminal belonging to 
Groarke, directed to systems and methods for using social network data to determine payment fraud and thus in the same field of endeavor, teaches 
...storing the score of correspondence between said bankcard identifier and said at least one piece of data representative of a communications terminal identifier in at least one non-transitory computer-readable medium for future use in a payment transaction between the payment terminal and a communication terminal belonging to the at least one communication terminal located in proximity to said payment terminal. (By disclosing, the fraud monitoring device associates the social media identifier and the cardholder identifier and stores them in a database. In addition, the fraud monitoring device accesses the social media account to determine other information about the cardholder, such as, but not limited to, address, IP address, email address, and other information about a cardholder computing device. Furthermore, the fraud monitoring device determines one or more historical payment card transactions associated with the cardholder based on data in the cardholder's social media account. Still furthermore, using those historical transactions, the fraud monitoring device calculates a social risk score for the transaction. All the for future use in a payment transaction between the payment terminal and a communication terminal belonging to the at least one communication terminal located in proximity to said payment terminal” is interpreted as an intended use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for authenticating credit transactions teachings of Matalon to incorporate the systems and methods for using social network data to determine payment fraud teachings of Groarke for the benefit of facilitating identifying fraudulent payment transactions performed over the payment network. (See at least Groarke: paragraph(s) [0016])
Examiner’s Note: 
(1)  The limitations “for future use in a payment transaction between the payment terminal and a communication terminal belonging to the at least one communication terminal located in proximity to said payment terminal” in claim 1, lines 19-21; and 
With respect to claim 2:
	Matalon and Groarke teach the method according to claim 1, as stated above.
Matalon further teaches wherein the obtaining the at least one piece of data representative of at least one communications terminal identifier is concomitant with the time of execution of the payment transaction made by using of said bankcard. (By disclosing, the PU of the invention is capable of transmitting the identifying information (and optionally, credit-card information), upon receipt of a signal demanding said information (concomitant with the time of execution of the payment transaction). In addition, the Acquirer 15 checks if the phone 52 is located in the vicinity of the POS 18 at the time of the transaction (concomitant). See at least Matalon: page 7, 3rd paragraph(s); page 18, 3rd paragraph(s))
With respect to claim 3:
	Matalon and Groarke teach the method according to claim 1, the obtaining at least one piece of data representative of at least one communications terminal identifier comprises:, as stated above.
	Matalon further teaches 
sending an inquiry request addressed to a plurality of communications devices, by using a wireless communications interface; and (By disclosing, the PU is capable of transmitting the identifying information upon receipt of a signal (inquiry request) demanding said information. See at least Matalon: page 7, 3rd paragraph(s))
receiving at least one response corresponding to the inquiry request, coming from at least one communications device corresponding to said request, said response comprising a communications terminal identifier. (As stated above, see at least Matalon: page 7, 3rd paragraph(s))  
With respect to claim 5:
	Matalon and Groarke teach the method according to claim 3, as stated above.
	Matalon further teaches wherein obtaining at least one piece of data representative of at least one communications terminal identifier furthermore comprises anonymizing said communications terminal identifier, delivering said piece of data representative of the communications terminal identifier. (By disclosing, the PTS information can be delivered from the Acquirer 15 to the PUD 25 via the POS 18 in a concealed (encrypted) form to prevent exposure to eavesdropping attempts. See at least Matalon: page 11, 2nd & 3rd paragraph(s))
With respect to claim 6:
	Matalon and Groarke teach the method according to claim 1, as stated above.
	Matalon further teaches wherein the computing the score of correspondence comprises updating a state of correspondence in which occurrences of data representative of communications terminal identifiers are counted and recorded. (By disclosing, Acquirers collect credit-authentication requests and data relating to the transactions being carried out, provide the merchants with a payment guarantee and initiate an interchange system, and the records of the Acquirer are updated with the credit-card details provided by the card Issuers. See at least Matalon: page 1, 3rd paragraph(s))
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Groarke, as applied to claim 1, and in further view of Dorsey et al. (US 10614445 B1; hereinafter Dorsey).
With respect to claim 4:
the method according to claim 3, as stated above.
	However, Matalon and Groarke do not teach wherein said at least one response furthermore comprises a signal power value.
	Dorsey, directed to proximity-based payments and thus in the same field of endeavor, teaches wherein said at least one response furthermore comprises a signal power value. (By disclosing, the mobile device 102 can conduct proximity-based payments with the mobile device 112 by first detecting (410) that the mobile device 112 is within the wireless network, such as within range of a BLE network. More specifically, the mobile device 112 can sense the BLE devices (e.g., the device 112) that are nearby using BLE proximity sensing, e.g., estimating physical proximity using the radio receiver's received signal strength indication (RSSI) value. See at least Dorsey: 7/49-8/9; Figs. 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matalon and Groarke to incorporate the proximity-based payments teachings of Dorsey for the benefit of facilitating customers' mobile devices to conduct proximity-based payments to reduce the friction of conducting payments. (See at least Dorsey: Abstract)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Groarke, as applied to claim 1, and in further view of Bailey et al. (US 2017/0070527 A1; hereinafter Bailey).
With respect to claim 7:
	Matalon and Groarke teach the method according to claim 1, wherein the computing the score of correspondence comprises, for a piece of data representative of a communications terminal identifier called a current terminal identifier:, as stated above.
	Matalon further teaches 
searching, within a data structure, for a record corresponding to the current terminal identifier, called a current record; and (By disclosing, in step 37 the cardholder is authenticated by checking if there is a match between the PU-identifier (PU-ID) (current terminal identifier) and the cardholder-ID details. The authentication step 37 is preferably carried out by the Acquirer 15 by checking if there is a match (searching within a data structure) between the PU-ID received by the PUD 25 and the cardholder-ID information maintained in the Acquirer's DB records. See at least Matalon: page 9, 3rd paragraph(s); page 10, 1st paragraph(s))  
in response to said current identifier being found in the data structure, updating said record, comprising:... (By modified by providing the POSs with a PUDs, the cardholders with PUs, and updating the Acquirers' DBs with the pertinent information for carrying out the authentication of the invention. See at least Matalon: page 20, 3rd paragraph(s))  
	However, Matalon and Groarke do not teach ...incrementing a total number (AC) of transactions during which said current identifier has been obtained; addition or modification of a sub-record corresponding to a total number (AB) of transactions during which said current terminal identifier has been obtained for said current bankcard identifier; and updating the score of correspondence of the current bankcard identifier with the current terminal identifier by computing the ratio AB/AC.
 Bailey, directed to systems and methods for matching and scoring sameness and thus in the same field of endeavor, teaches
...incrementing a total number (AC) of transactions during which said current identifier has been obtained; (By disclosing, providing a profile of an anchor value, comprising acts of: detecting a plurality of digital interactions at different points in time; for each digital interaction of the plurality of digital interactions: identifying from the digital interaction an anchor value X of an anchor type T; and updating a profile of the anchor value X, wherein: the profile of the anchor value X comprises a plurality of counters C[i,j] (i=0, . . . , M-1; incrementing the counter C[i,0] for each i=0, . . . , M-1. The current identifier may be an anchor value. See at least Bailey: Abstract; paragraph(s) [0006], [0124], [0127] & [0216])
addition or modification of a sub-record corresponding to a total number (AB) of transactions during which said current terminal identifier has been obtained for said current bankcard identifier; and (As stated above and by further disclosing, there may be a separate counter for each of the pairs <network address 130A, device identifier 135A>, <network address 130A, device identifier 135B>, . . . , <network address 130B, device identifier 135A>, <network address 130B, device identifier 135B>, . . . , <network address 130C, device identifier 135A>, <network address 130C, device identifier 135B>, . . . , etc. In this manner, a three-way association score may be determined using any suitable approach for determining a two-way association score. A separate counter may be provided for the relating the terminal identifier and the bankcard identifier. See at least Bailey: paragraph(s) [0127])
updating the score of correspondence of the current bankcard identifier with the current terminal identifier by computing the ratio AB/AC. (As stated above and by further disclosing, the security system may assign a score to the second-degree network address 130A based on a ratio between the counter 410A and a highest counter among the counters 410A, 410B, 410C, etc. Similarly, the score may be updated by computing the ratio of counter values for the terminal identifier and the bankcard identifier. See at least Bailey: paragraph(s) [0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matalon and Groarke to incorporate the systems and methods for matching and scoring sameness teachings of Bailey for the benefit of a security system for analyzing a large amount of data and accurately determining whether a digital interaction is legitimate. (See at least Bailey: paragraph(s) [0003]-[0004])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matalon in view of Groarke and in further view .
With respect to claim 8:
	Matalon, Groarke, and Bailey teach the method according to claim 7, as stated above.
	However, Matalon, Groarke, and Bailey do not teach ...a power value of reception of a response to an inquiry request.
	Dorsey, directed to Proximity-based payments and thus in the same field of endeavor, teaches wherein the addition or the modification of the sub-record corresponding to the total number (AB) of transactions furthermore comprises a power value of reception of a response to an inquiry request, the request being transmitted by using a wireless communications interface. (By disclosing, the mobile device 102 can conduct proximity-based payments with the mobile device 112 by first detecting (410) that the mobile device 112 is within the wireless network, such as within range of a BLE network. More specifically, the mobile device 112 can sense the BLE devices (e.g., the device 112) that are nearby using BLE proximity sensing, e.g., estimating physical proximity using the radio receiver's received signal strength indication (RSSI) value. See at least Dorsey: 7/49-8/9; Figs. 1-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azzam et al. (US 20170357981 A1) teaches systems and methods for use in approving transactions, based on biometric data, including multiple computing devices located in close proximity or distributed over a geographic region.
Tenant de la Tour et al. (US 20160219411 A1) teaches mobile device detection and tracking, including Fig. 8 and RSSI values.
Gerard et al. (US 11250431 B2) teaches systems and methods for enhanced fraud detection based on transactions at potentially compromised locations.
Carter et al. (US8028896B2) teaches authentication methods for use in financial transactions and information banking, including device-to-card association.
Glaser (US 20140074696 A1) teaches credit card form factor secure mobile computer and methods, including proximity and history.
Carter (WO2010043722A1) teaches multifactor authentication, including electronic device with radio and GNSS receiving capabilities and proximity between the use of the card at the terminal 11 and the location of the MS (mobile device) is checked.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/CLAY C LEE/Examiner, Art Unit 3685